 



EXHIBIT 10

SECOND ADDENDUM TO
AMENDED AND RESTATED LOAN AGREEMENT

     This SECOND ADDENDUM TO AMENDED AND RESTATED LOAN AGREEMENT (hereinafter
referred to as the “Second Addendum") is effective as of March 25th, 2003, by
and among PANHANDLE ROYALTY COMPANY, an Oklahoma corporation (hereinafter
referred to as “Panhandle"), WOOD OIL COMPANY, an Oklahoma corporation
(hereinafter referred to as “Wood Oil"), and the surviving constituent
corporation resulting from a merger with PHC, INC. (the “Merger Sub") (Panhandle
and Wood Oil are hereinafter individually referred to as “Borrower” and
collectively referred to as the “Borrowers") and BANCFIRST, an Oklahoma banking
corporation (hereinafter referred to as “Bank");

WITNESSETH:

     In consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

     A. Recitations. On December 29, 1999 Panhandle and the Bank executed that
certain Loan Agreement (the “Loan Agreement") providing for, among other things,
that certain revolving loan commitment in an amount not to exceed the lesser of
(i) a borrowing base, or (ii) the sum of $5,000,000. Pursuant to such Loan
Agreement, Panhandle made, executed and delivered to Bank its December 29, 1999
Adjustable Rate Promissory Note (the “Note") in the stated principal sum of
$5,000,000 and maturing December 31, 2002.

     On August 9, 2001, Panhandle, Merger Sub and Wood Oil executed that certain
Agreement and Plan of Merger wherein the Merger Sub, a wholly owned subsidiary
of Panhandle, would enter into a merger transaction with Wood Oil and Wood Oil
will become the surviving constituent corporation resulting from such corporate
merger. The Agreement and Plan of Merger provided that, as a consequence of the
merger transaction, Wood Oil would be a wholly owned subsidiary of Panhandle.

     Panhandle, Merger Sub and Wood Oil then jointly and severally requested the
Bank amend and restate the Loan Agreement to, among other things, provide the
Borrowers (a) a $20,000,000 secured term loan with a maturity date of
September 30, 2006, and (b) a $5,000,000 secured revolving credit facility which
is intended to replace Panhandle’s Note and contain a maturity date of
December 31, 2003 (the “First Amended Note"). Bank granted Borrowers’ joint and
several requests for credit on the terms and conditions contained in an Amended
and Restated Loan Agreement dated October 1, 2001 (the “Amended and Restated
Loan Agreement"). As a result of the foregoing, the Merger Sub no longer is an
existing corporate entity.

     The Borrowers subsequently requested that the Bank agree to a modification
of the Maturity Date of the First Amended Note from December 31, 2003 to
January 31, 2005.

(45)



--------------------------------------------------------------------------------



 



Thus the Borrowers and the Bank entered into that certain Addendum to Amended
and Restated Loan Agreement effective December 31, 2002 (the “Addendum”) and
that certain Second Amended and Restated Revolving Promissory Note also
effective on December 31, 2002 (the “Second Amended Note").

     The Borrowers have further requested that the Bank agree to a modification
of the Amended and Restated Loan Agreement, as modified, upon the terms and
conditions set out in this Second Addendum. The modifications agreed to will
also require modification of the Term Promissory Note (the “Amended and Restated
Term Promissory Note") and the Second Amended Note (the “Third Amended and
Restated Revolving Promissory Note"). This Second Addendum is thus intended to
amend certain sections of the Amended and Restated Loan Agreement, as modified.
In addition, the Term Promissory Note and the Second Amended Note are intended
to be amended and restated as contemplated by the Amended and Restated Term
Promissory Note and the Third Amended and Restated Revolving Promissory Note,
respectively.

     As a condition precedent to Bank’s agreement to the modifications herein,
the Bank has required that the Borrowers reaffirm their obligations under the
Amended and Restated Loan Agreement, as modified, the Term Promissory Note, the
First Amended Note, the Second Amended Note and this Second Addendum.

     The foregoing recitals are confirmed by the parties as true, accurate and
correct and are incorporated herein by reference. The recitals are a
substantive, contractual part of this Second Addendum.

     B. Modification of Loan Agreement. The following paragraphs and sections of
the Amended and Restated Loan Agreement shall be modified by replacing them with
the paragraphs and sections of the same number appearing below and any new
paragraph or section numbers (“[New]”) shall be added to the Amended and
Restated Loan Agreement:

     1. Definitions.

       (b) Borrowing Base — The value assigned by the Bank from time to time to
the Oil and Gas Properties. Until the next determination of the Borrowing Base
pursuant to Section 5 hereof, the aggregate Borrowing Base shall be $22,500,000.

       [NEW] (j)(a) LIBOR Rates- “One Month LIBOR Rate” means the rate per annum
quoted and published in the Money Rates section of the Southwest edition of the
Wall Street Journal as the “One Month LIBOR Rate” of interest, on the business
day immediately prior to any adjustment of any interest rate hereunder, such
rate of interest being that for deposits on the London interbank market as
determined by Bank on the basis of the rate for U.S. Dollar LIBOR (the LIBOR
column) for a period of one month. “Three Month LIBOR Rate” means the rate per
annum quoted and published in the Money Rates section of the Southwest edition
of the Wall Street Journal as the “Three Month LIBOR Rate” of interest, on the

(46)



--------------------------------------------------------------------------------



 



business day immediately prior to any adjustment of any interest rate hereunder,
such rate of interest being that for deposits on the London interbank market as
determined by Bank on the basis of the rate for U.S. Dollar LIBOR (the LIBOR
column) for a period of three months. “Six Month LIBOR Rate” means the rate per
annum quoted and published in the Money Rates section of the Southwest edition
of the Wall Street Journal as the “Six Month LIBOR Rate” of interest, on the
business day immediately prior to any adjustment of any interest rate hereunder,
such rate of interest being that for deposits on the London interbank market as
determined by Bank on the basis of the rate for U.S. Dollar LIBOR (the LIBOR
column) for a period of six months. If any such rates do not appear in the Money
Rates section of the Southwest edition of the Wall Street Journal, Bank will
call and obtain the offered rates for deposits in U.S. Dollars for an equivalent
period of time from three (3) leading banks in New York City which are open and
engaged in transactions dealing in foreign currency and exchange and Eurodollar
deposits in the international Eurocurrency market and average the rates to
determine an appropriate rate rounded to the nearest hundredth.

       (n) Notes — Both the $10,000,000 secured term adjustable rate promissory
note, as amended and restated (the “Term Note”) and the $15,000,000 secured
revolving credit adjustable rate promissory note, as amended and restated (the
“Revolving Note”) described in Section 3 hereof. Either the Term Note or the
Revolving Note described in Section 3 hereof may be hereinafter as a “Note” or
collectively, the “Notes”.

       (s) Revolving Loan Amount — $15,000,000.

       (u) Revolving Maturity Date — April 1, 2005.

       (x) Term Loan Amount — $10,000,000.

       (z) Term Maturity Date — April 1, 2008.

     2. Commitment of the Bank; Terms of Loan Commitment.

       (b) Reduction of Revolving Loan Commitment. Subject to the provisions of
Section 4 herein, Borrowers may at any time, or from time to time, upon not less
than three (3) Business Days prior written notice to Bank, reduce or terminate
the Revolving Loan Commitment; provided, however, that each reduction in the
Revolving Loan Commitment must be in the amount of $250,000 or if more, in
increments of $100,000. Borrowers shall be under a continuing obligation to
reduce, from time to time, the Revolving Note by a prepayment of the Revolving
Note in an amount by which the principal balance of the Revolving Note plus the
principal balance of the Term Note exceeds the Borrowing Base.

(47)



--------------------------------------------------------------------------------



 



       (d) Reduction of Term Loan Commitment. This paragraph is deleted.

       (e) Participating Bank. The Bank’s commitment to lend is contingent upon
and subject to: (a) the execution of a loan participation agreement, and
amendments thereto that are acceptable or required by the Bank, with respect to
the Term Note, with terms and conditions acceptable to the Bank, by Americrest
Bank, an Oklahoma banking corporation, in an amount not less than $5,000,000;
and (b) the funding of such participation agreement.

     3. Notes Evidencing Loans.

       (a) Form of Revolving Note — The Revolving Loan shall be evidenced by a
Revolving Note (including the Amended and Restated Revolving Promissory Note,
the Second Amended and Restated Revolving Promissory Note and the Third Amended
and Restated Revolving Promissory Note executed contemporaneously herewith by
the Borrower) in the face amount of $15,000,000, and shall be in the form of
Exhibit “A-1,” annexed hereto. Notwithstanding the principal amount of the
Revolving Note, as stated on the face thereof, the actual principal amount due
from Borrowers jointly and severally on account of the Revolving Note, as of any
date of computation, shall be the sum of Advances then and theretofore made on
account thereof, less all principal payments actually received by Bank in
collected funds with respect thereto. Although the Revolving Note shall be dated
as of the Effective Date, interest in respect thereof shall be payable only for
the period during which the loans evidenced thereby are outstanding and,
although the stated amount of the Revolving Note may be higher, the Revolving
Note shall be enforceable, with respect to Borrowers’ joint and several
obligation to pay the principal amount thereof, only to the extent of the unpaid
principal amount of the such loans.

       (b) Form of Term Note — The Term Loan shall be evidenced by a Term Note
(including the Amended and Restated Term Promissory Note executed
contemporaneously herewith by the Borrower) in the face amount of $10,000,000,
and shall be in the form of Exhibit “A-2,” annexed hereto.

       (f) Payment of Term Note Principal — Principal in respect of the Term
Note, as modified by the Amended and Restated Term Promissory Note, shall be
repayable in fifty-nine (59) consecutive monthly installment payments of
$166,667.00 commencing on the first Business Day of each calendar month,
beginning May 1, 2003, and the remaining unpaid principal balance, if any, shall
be repaid in full at the Term Maturity Date.

     4. Interest Rates.

       (a) Basic Rate. The interest rate applicable to each Note shall be as
follows (the “Basic Rate”):

(48)



--------------------------------------------------------------------------------



 



         (i) Term Note. The unpaid principal balance of the Amended and Restated
Term Promissory Note shall bear interest at a fixed rate of Four and 56/100ths
Percent (4.56%) per annum.

         (ii) Revolving Note. Unless the Borrower elects one of the LIBOR Rates
as set forth below, the unpaid principal balance of the Third Amended and
Restated Revolving Promissory Note will bear interest at the fluctuating rate
per annum from day to day equal to the Prime Rate minus 3/4 of one percent.



  (A)   LIBOR Rates. Subject to the terms and conditions set forth herein, the
Borrower may elect one of the following optional rates to be applicable to a
particular dollar increment of amounts outstanding, or to be disbursed, under
the Third Amended and Restated Revolving Promissory Note: (1) the One Month
LIBOR Rate plus One and 80/100ths percent (1.8%); (2) the Three Month LIBOR Rate
plus One and 80/100ths percent (1.8%); or (3) the Six Month LIBOR Rate plus One
and 80/100ths percent (1.8%). Any principal amount bearing interest at an
optional LIBOR rate is referred to as a “Portion.”



  (B)   LIBOR Rate Terms. Each optional interest rate is a rate per year.
Interest will be paid as set forth in this Second Addendum. No Portion will be
converted to a different interest rate during the applicable interest period.
Upon the occurrence of an event of default under the Notes or any other Loan
Documents, Bank may terminate the availability of optional interest rates for
interest periods commencing after the default occurs. No interest period may
extend beyond the maturity date of the Third Amended and Restated Revolving
Promissory Note Note. At the end of any applicable interest period, the interest
rate will revert to the Prime Rate minus 3/4 of one percent, unless Borrower has
designated another optional interest rate for the Portion.



  (C)   Portion Amounts. A Portion will be for an amount not less than One
Million Dollars ($1,000,000) and may only be elected in increments of One
Hundred Thousand Dollars ($100,000).



  (D)   Prepayment. Borrowers will have the right to borrow, repay and reborrow
on the Third Amended and Restated Revolving Promissory Note, subject to the
Borrowing Base and other restrictions herein, at any time without premium or
penalty; provided, however, no Portion of principal under the Third Amended and
Restated Revolving Promissory Note accruing interest at an elected LIBOR Rate
(“LIBOR Rate Principal”)

(49)



--------------------------------------------------------------------------------



 





    may be prepaid except on the last day of the interest period applicable
thereto, unless (i) the prior written consent of Bank is obtained which consent,
if given, shall provide, without limitation, the manner and order in which the
prepayment is to be applied to the indebtedness evidenced by the Third Amended
and Restated Revolving Promissory Note, and (ii) Borrowers pay to Bank the
Consequential Loss (as defined below) as a result thereof. Consequential Loss
shall mean any loss, cost, expense, penalty, claim or liability, including any
loss incurred in obtaining, prepaying, liquidating or employing deposits or
other funds from third parties and any loss of revenue, profit or yield, as
determined by Bank in its judgment reasonably exercised incurred by Bank with
respect to any LIBOR Rate, including any LIBOR Rate Principal, as a result of:
(a) the failure of Borrowers to make payments on the date specified under the
Third Amended and Restated Revolving Promissory Note or in any notice from
Borrowers to Bank; (b) the failure of Borrowers to borrow, continue or convert
into LIBOR Rate Principal on the date or in the amount specified in a notice
given by Borrowers to Bank pursuant to the Third Amended and Restated Revolving
Promissory Note or this Agreement; (c) the early termination of any applicable
interest period for any reason; or (d) the payment or prepayment of any amount
on a date other than the date such amount is required or permitted to be paid or
prepaid, whether voluntarily or by reason of acceleration, including, but not
limited to, any event giving Bank the right to accelerate the maturity of the
Third Amended and Restated Revolving Promissory Note. The foregoing
notwithstanding, the amount of the Consequential Loss shall never be less than
zero or greater than is permitted by applicable law. If any Consequential Loss
will be due, Bank shall deliver to Borrowers a notice as to the amount of the
Consequential Loss, which notice shall be conclusive in the absence of manifest
error. Bank shall have no obligation to purchase, sell and/or match funds in
connection with the funding or maintaining of the Notes or any portion thereof.
The obligations of Borrowers under this Paragraph shall survive any termination
of the Loan Documents and payment of the Notes and shall not be waived by any
delay by Bank in seeking such compensation.

       (b) Default Rate. After maturity (whether by acceleration or otherwise),
the principal balance of the Notes shall bear interest at a rate of two percent
(2%) higher than the Basic Rate but in no event more than 18% per year.

(50)



--------------------------------------------------------------------------------



 



     5. Borrowing Base.

       (a) Initial Borrowing Base. From the Effective Date of the Second
Addendum to Amended and Restated Loan Agreement to the first Determination Date
(as hereinafter defined), the Borrowing Base shall be $22,500,000.

       (b) Subsequent Determinations of Borrowing Base. Subsequent
determinations of the Borrowing Base shall be made by the Bank at least
semi-annually on the dates set forth herein below and the Bank may make
additional redeterminations at any time it appears to the Bank, in the exercise
of its discretion, that there has been a material change in the value of the Oil
and Gas Properties (“Unscheduled Redeterminations"). Effective as of
September 30 of each year, Borrowers shall furnish to the Bank on or prior to
December 1 each year, and if the Bank so requests, within sixty days after April
1 of each year and at such other times as Bank shall request for an Unscheduled
Redetermination, all information, reports and data which the Bank has then
requested concerning the Oil and Gas Properties, said information to include,
but not be limited to, (i) revenue and lifting costs summary report for all Oil
and Gas Properties, (ii) as of September 30 and March 31, respectively, of each
such year, an engineering report in form and substance satisfactory to Bank
prepared by an independent petroleum engineer as is acceptable to Bank, covering
the Oil and Gas Properties, (iii) the most recently available production curves
and tabular production updates, including economic projections on any new
production from acquired or drilled acreage, and (iv) such other information
concerning the value of the Oil and Gas Properties as Bank may reasonably deem
necessary. Bank shall by written notice to Borrowers, no later than sixty
(60) days after receipt of such information set forth above, designate the new
Borrowing Base available to Borrowers hereunder during the period beginning on
each December 31 and June 30 (herein called the “Determination Date") and
continuing until but not including the next date as of which the Borrowing Base
is redetermined. Notwithstanding the foregoing, the next such Determination Date
will be January 1, 2004. If an Unscheduled Redetermination is made by the Bank,
the Bank shall notify Borrowers within a reasonable time after receipt of all
requested information of the new Borrowing Base, if any, and such new Borrowing
Base shall continue until redetermined pursuant to the provisions hereof. If
Borrowers do not furnish all such information, reports and data by the date
specified in the first sentence of this Section 5(b), unless such failure is of
no fault of Borrowers, the Bank may nonetheless designate the Borrowing Base at
any amount which the Bank determines in its reasonable discretion and may
redesignate the Borrowing Base from time to time thereafter until the Bank
receives all such information, reports and data, whereupon the Bank shall
designate a new Borrowing Base as described above. The Bank shall determine the
amount of the Borrowing Base based upon the value assigned by the Borrower in
the ordinary course of its business to the Oil and Gas Properties at the time in
question and based upon such other credit factors consistently applied
(including, without limitation, the assets, liabilities, cash flow, business,
properties, prospects, management and ownership of Borrowers and its affiliates)
as the Bank customarily considers in evaluating similar oil and gas credits. It
is expressly understood that the Bank has no

(51)



--------------------------------------------------------------------------------



 



obligation to designate the Borrowing Base at any particular amount, except in
the exercise of its good faith discretion, whether in relation to the Revolving
Loan Commitment made herein or otherwise, and that the Bank’s commitment to
advance funds hereunder is determined by reference to the Borrowing Base from
time to time in effect.

6. Commitment Fees. In consideration of the Term Loan Commitment, Borrowers
shall pay to the Bank, upon execution hereof and as a condition to any Advances
being requested hereunder, a Term Loan Commitment Fee (hereinafter referred to
as the “Term Loan Commitment Fee") equal to Twelve Thousand Five Hundred and
No/100s Dollars ($12,500.00). Bank acknowledges that the Term Loan Commitment
Fee was paid in conjunction with the original Loan Agreement and that no further
Term Loan Commitment Fee is owed with respect to the Second Addendum.

In consideration of the Revolving Loan Commitment, Borrowers shall pay, jointly
and severally, to the Bank a Revolving Loan Commitment Fee (hereinafter referred
to as the “Revolving Loan Commitment Fee") equivalent to 1/4 of 1% per annum on
the average daily amount of the unadvanced amount of the Revolving Note. The
Commitment Fee shall commence to accrue on the Effective Date and shall be
payable quarterly in arrears hereafter on the first Business Day of each
calendar quarter commencing April 1, 2003, with the final fee payment due at the
Revolving Maturity Date for any period then ending for which the Revolving Loan
Commitment Fee shall not have been theretofore paid. In the event the Commitment
terminates on any date prior to the end of any calendar quarter as a result of
either (i) Borrowers terminating the Revolving Loan Commitment or
(ii) Borrowers’ default hereunder followed by the termination of the Revolving
Loan Commitment by the Bank as a result of such default, Borrowers, jointly and
severally, will pay to Bank, on the date of such termination, the total
Revolving Loan Commitment Fee due for the quarter in which such termination
occurs. Bank shall invoice Borrowers for the Revolving Loan Commitment Fee
provided that the failure to do so shall not relieve the Borrowers of their
obligation to pay the same in the time and manner set forth hereinabove after
receipt of each such invoice.

7. Prepayments.

       (a) Voluntary Prepayments. Subject Section 4 and the provisions of this
Paragraph (a), the Borrowers may at any time and from time to time, without
penalty or premium, prepay the Notes in whole or in part. With respect to
prepayments on the Term Note, however, the following shall apply: All
prepayments of principal shall be applied in the inverse order of maturity, or
in such other order as Bank shall determine in its sole discretion. If there is
a prepayment of any such principal on the Term Note, whether by consent of Bank,
or because of acceleration or otherwise, the prepayment shall be accompanied by
the amount of accrued interest

(52)



--------------------------------------------------------------------------------



 



on the amount prepaid, and the “Consequential Loss”. For purposes of this
paragraph, Consequential Loss shall mean an amount sufficient to compensate Bank
for any loss, cost or expense incurred by it as a result of the prepayment, and
any loss of revenue, profit or yield, as determined by Bank based upon, to the
extent practical, the difference between the Basic Rate applicable to the Term
Note and the applicable yield existing from time to time in the published 1, 2,
3, and 5 year Treasury Constant Maturity Rate (monthly average) as published by
the Federal Reserve Bank of St. Louis (Economic Research) taking into account
the time remaining from the date of prepayment until the Term Maturity Date and
the required principal payments to be made on the Term Note, including any loss
of anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain the credit or from fees payable
to terminate the deposits from which such funds were obtained. Borrower shall
also pay any customary administrative fees charged by Bank in connection with
the foregoing. For purposes of this paragraph, Bank shall be deemed to have
funded the credit by a matching deposit or other borrowing in the applicable
interbank market, whether or not the credit was in fact so funded. The foregoing
notwithstanding, the amount of the Consequential Loss shall never be less than
zero or greater than is permitted by applicable law. If any Consequential Loss
will be due, Bank shall deliver to Borrowers a notice as to the amount of the
Consequential Loss, which notice shall be conclusive in the absence of manifest
error. The obligations of Borrowers under this Paragraph (a) shall survive any
termination of the Loan Documents and payment of the Notes and shall not be
waived by any delay by Bank in seeking such compensation.

       (b) Mandatory Prepayment. In the event the aggregate principal amount
outstanding in respect of the Notes ever exceeds the Borrowing Base as
determined by Bank pursuant to Section 5 hereof, Borrowers shall, within thirty
(30) days after notification from the Bank, prepay, without premium or penalty,
the principal amount of the Notes in an amount at least equal to such excess.
Any such mandatory prepayment shall be applied first to any unpaid and
outstanding balance on the Revolving Loan, and second to any unpaid and
outstanding balance on the Term Loan.

10. Affirmative Covenants.

       (q) Collateral. Payment of the Notes and all other obligations evidenced
by the Loan Documents, and the performance by the Borrowers under the Loan
Documents, shall be secured by one or more Security Instruments, all in form and
substance acceptable to the Bank, by which the Borrowers convey, mortgage and
grant a Lien to the Bank upon the Oil and Gas Properties; Accounts; As-extracted
collateral; Chattel Paper; Deposit Accounts; Documents; Equipment; General
Intangibles including Payment Intangibles; Instruments, including Promissory
Notes; Inventory; Investment Property; Letter of Credit Rights; and Supporting
Obligations that are pledged to, or encumbered in favor of, the Bank as of the
effective date of the Second Addendum to Amended and Restated Loan Agreement
(the

(53)



--------------------------------------------------------------------------------



 



“Collateral”). The Bank may require, and Borrowers agree to execute and deliver
for recordation, such other and further Security Instruments to confirm and
further secure the interest of the Bank in the Collateral pledged to, or
encumbered in favor of, the Bank as of the effective date of the Second Addendum
to Amended and Restated Loan Agreement.

     C. Participating Bank. The Bank’s obligations under this Second Addendum
are contingent upon and subject to the execution of an amended and restated loan
participation agreement with respect to the Term Note, with terms and conditions
acceptable to the Bank, by Americrest Bank, an Oklahoma banking corporation,
which shall and amend and restate that certain Participation Agreement entered
into on or about October 1, 2001 by the same parties.

     D. Bank’s Counsel Fees. The Bank will pay the attorney fees incurred by the
Bank for its own counsel in connection with the preparation and completion of
this Second Addendum to Amended and Restated Loan Agreement, and related
documents.

     E. Representation and Warranty. Borrowers hereby represent and warrant that
there have been no material adverse changes in the financial condition of each
of the Borrowers since the December 31, 2002 consolidated financial statement
submitted to the Bank.

     F. Corporate Authority. The execution, delivery and performance of this
Second Addendum, the Amended and Restated Term Promissory Note and the Third
Amended and Restated Revolving Promissory Note by Borrowers is within the
requisite corporate, partnership or limited liability company power, as the case
may be, of each Borrower, and has been duly authorized, is not in contravention
of the terms of any Borrower’s organizational or governmental documents.

     G. Binding Effect. This Second Addendum, the Amended and Restated Term
Promissory Note and the Third Amended and Restated Revolving Promissory Note,
when duly executed and delivered, will constitute legal, valid, and binding
obligations of Borrowers, fully enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, moratorium, arrangement,
receivership, insolvency, reorganization or similar laws affecting the rights of
creditors generally and the availability of specific performance or other
equitable remedies.

     H. Conflicting Agreements/Default. Except for any default that may have
been waived in writing by the Bank, Borrowers do not know of a default in the
performance of any obligation, covenant or condition in any agreement to which
it is a party or by which it is bound, nor does any Event of Default exist under
the Amended and Restated Loan Agreement, as modified, the Amended and Restated
Term Promissory Note, the Third Amended and Restated Revolving Promissory Note
or any of the other Loan Documents.

     I. Additional Assurances. Each Borrower agrees to execute, acknowledge and
deliver to Bank such instruments, documents, and any other items in a form
acceptable to

(54)



--------------------------------------------------------------------------------



 



Bank as Bank may reasonably require, in order to more fully carry out the
transactions contemplated herein and maintain the representations and warranties
herein true and correct.

     J. Representations, Warranties and Covenants. Except for any that may have
been waived in writing by the Bank, all of the representations, warranties,
covenants and agreements contained in the Amended and Restated Loan Agreement ,
as modified, are hereby remade as of the date hereof by the Borrowers and are
incorporated herein by reference and shall continue in full force and effect.

     K. Consent of Parties. This Second Addendum shall not become effective
unless and until each of the parties, as defined in the Amended and Restated
Loan Agreement, as modified, has provided its written consent and approval to
the Bank.

     L. Miscellaneous. It is further agreed as follows:

       L(1) Third-Party Beneficiary. Nothing in this Second Addendum, expressed
or implied, is intended to confer upon any person, other than the parties hereto
and their respective assigns, any rights or remedies under or by reason of this
Second Addendum, and no third party shall have any right to compel or effect any
advance, disbursement or other benefit described herein.

       L(2) Governing Law. This Second Addendum and all other documents issued
and executed hereunder shall be deemed to be contracts made under the laws of
the State of Oklahoma and shall be construed by and governed in accordance with
the laws of the State of Oklahoma.

       L(3) Binding Effects. This Second Addendum will be binding on Borrowers,
Borrowers’ successors and assigns, and will inure to the benefit of Banks and
Bank’s respective successors and assigns.

       L(4) Other. In the event there is a direct conflict between the
provisions of this Second Addendum and any of the Loan Documents, then the
provisions of this Second Addendum shall control. Unless expressly amended
herein, all terms and provisions of the Amended and Restated Loan Agreement, as
modified, shall continue unaffected and unabated.

(55)



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Addendum effective as of the day and year first above written.

                  BORROWERS:                           PANHANDLE ROYALTY
COMPANY,
an Oklahoma corporation                       By:   /s/ HW Peace II

--------------------------------------------------------------------------------

Name: H W Peace, IIM
Title: President and CEO                       WOOD OIL COMPANY,
an Oklahoma corporation and the surviving constituent
corporation resulting from a merger with PHC, INC                       By:  
/s/ HW Peace II

--------------------------------------------------------------------------------

Name: H W Peace, II
Title: President and CEO                   BANK:                              
BANCFIRST, an Oklahoma banking corporation                       By:   /s/ Ed
Alexander

--------------------------------------------------------------------------------

Name: Ed Alexander
Title: Senior Vice President

(56)